Citation Nr: 1811636	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-26 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected lumbar disc herniation (back disability).

2. Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the left sciatic nerve.

3. Entitlement to a higher rating for service-connected radiculopathy of the left femoral nerve rated as 10 percent disabling since October 31, 2016.

4. Entitlement to a rating in excess of 10 percent for service-connected radiculopathy of the right sciatic nerve.

5. Entitlement to a higher rating for service-connected radiculopathy of the right femoral nerve rated as 10 percent disabling since October 31, 2016.




REPRESENTATION

Appellant represented by:	Ellen E. Bonner, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO). 

In May 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In July 2016, the Board remanded the claims to the RO for further development. Specifically, the Board directed the RO to obtain records and additional medical opinions on the claims in question.

The Board further notes that the Veteran has submitted a Notice of Disagreement with respect to the issue of entitlement to an earlier effective date for the award of service connection for chronic fatigue syndrome. The Board's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged the NOD, is continuing to develop the claim and will issue the Veteran a Statement of the Case (SOC) if the claim is not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized. As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, this claim remains under the jurisdiction of the AOJ at this time.

The Board further observes that the AOJ has informed the Veteran of its determination that a VA Form 9 received in November 2017 was not valid. See AOJ letter dated November 29, 2017. Any issue pertaining to this determination is not currently before the Board.

REMAND

Regrettably, another remand is necessary. The Veteran submitted evidence from Saint Thomas Midtown Hospital indicating that the Veteran underwent a lumbar laminectomy in July 2017. Complete treatment records for the Veteran, particularly from Vanderbilt University Medical Center and Saint Thomas Midtown Hospital have not been obtained. Therefore, the Board concludes that the case must be remanded to obtain additional outstanding treatment records. 

Additionally, the Veteran was last afforded in-person VA examination in October 2016, nine months prior to his surgery. Therefore, the Board concludes that the Veteran should be afforded a new VA examination to determine the current severity of his lumbar spine and bilateral lower extremity disabilities post surgery.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records, to include those from Vanderbilt University Medical Center and Saint Thomas Midtown Hospital and associate them with the claims file.

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected thoracolumbar spine disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

The examiner should also identify and evaluate all neurologic complications of service-connected thoracolumbar spine disability.

3. Then, readjudicate the issues remaining on appeal. Consider the Veteran's period of surgery and recovery for a staged rating as appropriate.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

